United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1250
                                   ___________

Jose Alonzo Corpus,                    *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * District of Minnesota
Tony Bennett, sued as Jailer Tony      *
Bennett; County of Le Sueur,           *    [UNPUBLISHED]
Minnesota; Pat W. Smith, Sheriff,      *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: November 6, 2002

                               Filed: November 15, 2002
                                    ___________

Before McMILLIAN, BOWMAN, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

      Jose Alonzo Corpus appeals from the final judgment entered in the District
Court1 for the District of Minnesota granting summary judgment in favor of Le Sueur
County, former Sheriff Pat W. Smith, and Jailer Tony Bennett in appellant’s civil suit
under 42 U.S.C. § 1983 and state law, arising out of Bennett’s alleged use of


      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
excessive force against Corpus while he was a detainee at the County jail. The
district court concluded that appellant’s complaint asserted constitutional claims
against the County only, and that his evidence did not support those claims. For
reversal, Corpus argues that the district court erred in granting summary judgment to
defendants. For the reasons discussed below, we affirm the judgment of the district
court, with the modification noted below.

       Upon de novo review, we agree with the district court that the complaint failed
to specify that either Bennett or Smith was being sued in his individual capacity for
violations of Corpus’s constitutional rights. As such those claims were made against
the County alone. See Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th
Cir. 1999) (holding that in § 1983 suit against public official, plaintiff must expressly
and unambiguously state defendant is being sued in individual capacity to give proper
notice). We also agree with the district court that the evidence would not allow a jury
to conclude that the altercation between Corpus and Bennett resulted from an
unconstitutional County custom or policy. See Liebe v. Norton, 157 F.3d 574, 578-
79 (8th Cir. 1998) (holding county liable only where constitutional deprivation was
result of county custom or policy).

       Thus, we hold that the district court properly dismissed the § 1983 claims.
Because it does not appear that the district court exercised supplemental jurisdiction
over the pendent state law claims, we modify their dismissal to be without prejudice.
See Labickas v. Ark. State Univ., 78 F.3d 333, 334-35 (8th Cir.) (per curiam), cert.
denied, 519 U.S. 968 (1996).

      Accordingly, we affirm the judgment as modified. We also deny Corpus’s
motion to supplement the record, see Barry v. Barry, 78 F.3d 375, 379 (8th Cir.
1996), and we deny appellees’ motion to strike as moot.




                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-